Exhibit 10.11

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Agreement”), is made and entered into as of
September 19, 2017 by and between IDT Corporation, a Delaware corporation
(“Assignor”) and Howard S. Jonas, an individual residing at 3020 Palisade
Avenue, Riverdale, New York 10463 (“Assignee”). Assignor and Assignee are
hereinafter referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS, pursuant to Section 2.4 (“Section 2.4”) of that certain First Global
Amendment to Loan Documents, dated as of April 13, 2016, by and between Rafael
Pharmaceutical, Inc., a Delaware corporation (f/k/a Cornerstone Pharmaceuticals,
Inc.) (“Rafael”), Assignor, A. Joseph Stern and Aaron Drillick, Assignor was
granted the right to receive ten percent (10%) of the equity interests in Rafael
upon the happening of the events set forth in such Section 2.4 (the “Right”).
None of the conditions have been satisfied and the Right remains contingent;

 

WHEREAS, pursuant to that certain Contribution Agreement, dated as of March 2,
2017, by and between Assignor and IDT-Rafael Holdings LLC, a Delaware limited
liability company, Assignor contributed, among other things, the Right to
IDT-Rafael Holdings LLC, a Delaware limited liability company and subsidiary of
Assignor (“IDT-Rafael”);

 

WHEREAS, on March 2, 2017, Assignee purchased from Assignor a 10% ownership
interest in IDT-Rafael;

 

WHEREAS, on September 12, 2017, the Compensation Committee, Corporate Governance
Committee and Board of Directors of Assignor approved a compensatory arrangement
whereby Assignor will transfer the Right to Mr. Jonas;

 

WHEREAS, on September 14, 2017, Assignor, as the manager of IDT-Rafael,
determined that it was in the best interests of IDT-Rafael and its members, that
the IDT-Rafael distribute the Right, by way of pro-rata distribution to its
members (90% to Assignor and 10% to Assignee); and

 

WHEREAS, the Parties hereto desire to execute this Agreement to evidence the
assignment of Assignor’s ninety percent (90%) interest to the Right to Assignee.

  

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

1.       Assignment and Assumption. Assignor hereby sells, transfers, conveys,
assigns and sets over to Assignee and Assignee’s successors and assigns, all its
right, title and interest in, to and under the right to receive equity or other
interests in Rafael under Section 2.4.

 

3.       Further Assurances. At any time and from time to time after the date
hereof, at the request of Assignee, and without further consideration, Assignor
shall execute and deliver such other instruments of sale, transfer, conveyance,
assignment and confirmation and take such other action as Assignee may
reasonably request as necessary or desirable in order to more effectively
transfer, convey and assign to Assignee the contracts.

 

4.       Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of New Jersey, without regard to its
conflict of law rules.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





 

 

IN WITNESS WHEREOF, Assignors have caused this Assignment and Agreement to be
executed on its behalf by its duly authorized officer as of the date first above
written.

 

  IDT CORPORATION         By:       Name: Joyce J. Mason     Title: Corporate
Secretary             Howard S. Jonas

  

 

2



 

